Citation Nr: 0529535	
Decision Date: 11/03/05    Archive Date: 11/14/05

DOCKET NO.  03-04 628	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for a chronic right 
knee disorder to include leg weakness.  

2.  Entitlement to service connection for a chronic lumbar 
spine disorder to include degenerative joint disease.  

3.  Entitlement to service connection for a chronic left hip 
disorder to include hip and groin numbness.  

4.  Entitlement to service connection for a chronic left 
ankle disorder.  



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

J. T. Hutcheson, Counsel 


INTRODUCTION

The veteran had active service from November 1953 to November 
1956.  

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from an October 2001 rating decision of the 
St. Petersburg, Florida, Regional Office (RO) which, in 
pertinent part, denied service connection for a right knee 
disorder to include leg weakness, a chronic lumbar spine 
disorder to include degenerative joint disease, a chronic 
left hip disorder to include hip and groin numbness, and a 
chronic left ankle disorder.  In June 2003, the veteran was 
afforded a hearing before the undersigned Veterans Law Judge 
sitting at the RO.  In March 2004, the Board remanded the 
veteran's claims to the RO for additional action.  

This appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  The Department of Veterans 
Affairs (VA) will notify the veteran if further action is 
required on his part.  


REMAND

In his September 2005 Appellant's Post-Remand Brief, the 
accredited representative notes that the report of an October 
2004 VA examination was inadequate for rating purposes as it 
failed to address whether the veteran's service-connected 
post-operative left knee disorder had aggravated his chronic 
right knee, lumbar spine, left hip, and left ankle 
disabilities and the RO subsequently failed to apply the 
United States Court of Appeals for Veterans Claims (Court) 
holding in Allen v. Brown, 7 Vet. App. 439 (1995) in 
adjudicating the veteran's claims.  

In reviewing the report of the October 2004 VA examination, 
the Board observes that the reviewing VA physician did not 
address whether the veteran's service-connected 
post-operative left knee disorder had caused his right knee, 
lumbar spine, left hip, and left ankle disabilities to 
increase in severity beyond their natural progression.  VA's 
statutory duty to assist the veteran includes the duty to 
conduct a thorough and contemporaneous examination so that 
the evaluation of the claimed disability will be a fully 
informed one.  Green v. Derwinski, 1 Vet. App. 121, 124 
(1991).  

Accordingly, this case is REMANDED for the following action:  

1.  Contact the veteran and request that 
he provide information as to all 
treatment of his chronic right knee, 
lumbar spine, left hip, and left ankle 
disabilities including the names and 
addresses of all health care providers.  
Upon receipt of the requested information 
and the appropriate releases, the RO 
should then contact all identified health 
care providers and request that they 
forward copies of all available clinical 
documentation pertaining to treatment of 
the veteran, not already of record, for 
incorporation into the record.  

2.  Request copies of all VA clinical 
documentation pertaining to the veteran's 
treatment after February 2003, not 
already of record, be forwarded for 
incorporation into the record.

3.  Then schedule the veteran for a VA 
examination for compensation purposes in 
order to determine the current nature and 
severity of his chronic right knee, 
lumbar spine, left hip, and left ankle 
disabilities, if any.  All indicated 
tests and studies must be accomplished 
and the findings then reported in detail.  

a.  The examiner should advance an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least 
as likely as not (i.e., probability 
of 50 percent); or less likely than 
not (i.e., probability less than 50 
percent) that any identified chronic 
right knee disability had its onset 
during active service; is 
etiological related to the veteran's 
inservice motor vehicle accident; is 
in any other way causally related to 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected left knee 
disability?  

b.  The examiner should advance an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least 
as likely as not (i.e., probability 
of 50 percent); or less likely than 
not (i.e., probability less than 50 
percent) that any identified chronic 
lumbar spine disability had its 
onset during active service; is 
etiological related to the veteran's 
inservice motor vehicle accident; is 
in any other way causally related to 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected left knee 
disability?  

c.  The examiner should advance an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least 
as likely as not (i.e., probability 
of 50 percent); or less likely than 
not (i.e., probability less than 50 
percent) that any identified chronic 
left hip disability or groin 
numbness had its onset during active 
service; is etiological related to 
the veteran's inservice motor 
vehicle accident; is in any other 
way causally related to active 
service; and/or is etiologically 
related to and/or increased in 
severity beyond its natural 
progression due to his 
service-connected left knee 
disability and/or residuals of left 
varicocele?  

d.  The examiner should advance an 
opinion as to whether it is more 
likely than not (i.e., probability 
greater than 50 percent); at least 
as likely as not (i.e., probability 
of 50 percent); or less likely than 
not (i.e., probability less than 50 
percent) that any identified chronic 
left ankle disability had its onset 
during active service; is 
etiological related to the veteran's 
inservice motor vehicle accident; is 
in any other way causally related to 
active service; and/or is 
etiologically related to and/or 
increased in severity beyond its 
natural progression due to his 
service-connected left knee 
disability?  

Send the claims folder to the examiner 
for review of pertinent documents.  The 
examination report should specifically 
state that such a review was conducted.  

4.  Then readjudicate the veteran's 
entitlement to service connection for a 
chronic right knee disorder, a chronic 
lumbar spine disorder to include 
degenerative joint disease, a chronic 
left hip disorder to include hip and 
groin numbness, and a chronic left ankle 
disorder with express consideration of 
the provisions of 38 C.F.R. § 3.310(a) 
(2005) and the Court's holding in Allen 
v. Brown, 7 Vet. App. 439 (1995).  If the 
benefits sought on appeal remain denied, 
the veteran and his accredited 
representative should be issued a 
supplemental statement of the case (SSOC) 
which addresses all relevant actions 
taken on the claims for benefits, to 
include a summary of the evidence and 
applicable law and regulations 
considered, since the issuance of the 
last SSOC.  The veteran should be given 
the opportunity to respond to the SSOC.  

The veteran is free to submit additional evidence and 
argument while the case is in remand status.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).  

The veteran's appeal must be afforded expeditious treatment 
by the RO.  The law requires that all claims that are 
remanded by the Board or by the Court for additional 
development or other appropriate action must be handled in an 
expeditious manner.  See The Veterans' Benefits Improvements 
Act of 1994, Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 
(1994), 38 U.S.C.A. § 5101 (West 2002) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.  


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2005).  
 
 
 
 

